317 F.2d 927
UNITED STATES of America, Appellee,v.Carmine LOMBARDOZZI, Appellant.
No. 408, Docket 28266.
United States Court of Appeals Second Circuit.
Argued June 13, 1963.Decided June 19, 1963.

Jerome C. Ditore, Asst. U.S. Atty.  (Joseph P. Hoey, U.S. Atty. for the Eastern District of New York, Brooklyn, N.Y., on the brief), for appellee.
Maurice Edelbaum, New York City, for appellant.
Before MOORE, HAYS and MARSHALL, Circuit Judges.
PER CURIAM.


1
This is an appeal by defendant-appellant from a judgment of the United States District Court for the Eastern District of New York, Jacob Mishler, Judge, holding defendant in contempt of court for failure to answer certain questions propounded to him by the court.  The Government having confessed error, the judgment is reversed.